Citation Nr: 0404601	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  97-27 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision, by which the RO 
continued the 10 percent rating assigned for bilateral 
hearing loss.  The veteran indicated disagreement with this 
rating in a June 1997 written statement.  The RO issued a 
statement of the case later that month, and the veteran 
submitted his substantive appeal in July 1997.  Based upon a 
February 1998 request by the veteran, a VA examination was 
conducted in August 1998.  In May 1999, the RO issued a 
supplemental statement of the case.  Two further VA 
examinations were scheduled in July and August 2003 (the July 
examination was overbooked, requiring a further examination 
in August), with the issuance of supplemental statements of 
the case following each appointment.  

On a July 1997 VA Form 9, the veteran indicated that he 
wanted to testify at the RO before a member of the Board 
(also referred to as a Veterans Law Judge).  On July 14, 
1999, the RO sent the veteran a letter regarding his 
placement on the list for a Travel Board hearing.  In a 
written statement dated July 28, 1999, the veteran waived his 
request for a hearing and requested his claim be forwarded to 
the Board for appellate review.  In June 2003 the veteran's 
claims folder was transferred to the St. Petersburg, Florida 
RO based upon a May 2000 notice from the veteran of his 
intent to move from New York to Florida.  This transfer was 
completed prior to the veteran's claim being certified for 
review at the Board.


FINDING OF FACT

The veteran's service connected hearing loss is manifested by 
hearing acuity at Level XI for the right ear and no worse 
than Level II for the left ear.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for a 
bilateral hearing loss disability, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, 4.86,  Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision (the September 1996 rating decision) was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, a September 1996 rating decision denied 
an increased evaluation for hearing loss.  Only after that 
rating decision was promulgated did the AOJ, in June 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The claimant was also 
sent notice of the September 1996 rating action, a statement 
of the case in June 1997, and supplemental statements of the 
case in 1997 and 2003.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the CAVC acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the claimant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the claimant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated as described 
in supplemental statements of the case provided to the 
claimant in August and September 2003.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The RO has obtained the veteran's private treatment records 
and he has not indicated that there are any outstanding 
records pertinent to his claim.  He underwent VA examinations 
in July 1996, August 1998, and August 2003, and the reports 
of all these examinations have been obtained and reviewed by 
the RO and the Board.

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case yet again 
could not possibly benefit the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Claim for a higher rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's bilateral hearing loss 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  During the pendency of this appeal, VA issued new 
regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
210 (May 11, 1999).  The RO has considered both the old and 
new regulations during the course of this appeal (in a June 
1997 statement of the case and a September 2003 supplemental 
statement of the case).

As detailed below, the criteria for evaluating hearing 
impairment in effect prior to, and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on tables set 
out in the Rating Schedule.  Comparing the previous and new 
versions of these tables reveals no discernable change.  
Further, the revisions in the language of 38 C.F.R. § 4.85 do 
not change the method by which the tables are interpreted, 
but only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, not present here.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz).

A rating decision dated in October 1953 granted the veteran 
service connection and assigned him a 10 percent evaluation 
for bilateral hearing loss.  In September 1996, the RO denied 
the veteran's claim for an increased rating determination.  
The veteran has appealed this decision to the Board.  In 
written statements and during VA examinations, the veteran 
has consistently asserted that he has trouble hearing 
conversations and the television, even if there is only a 
small amount of noise in the background.  He has stated that 
he often must watch television in another room with the door 
closed, so that he may increase the volume.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Throughout the appeal period, the veteran has been shown to 
have profound hearing loss in the right ear, which will be 
assigned a level XI (the highest designation available under 
Table VI) for rating purposes.

In connection with the appeal, the veteran underwent a VA 
audiological examination in July 1996.  Pure tone thresholds, 
in decibels, were reported for the left ear as follows:


HERTZ





500
1000
2000
3000
4000
LEFT
25
35
55
50
55

Average pure tone threshold was 49 decibels and speech 
recognition ability was 92 percent in the left ear.  

The resulting numeric designation for the left ear is I.  
Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code. 
With a numeric designation of XI for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a 10 percent rating under diagnostic code 6100.

The veteran underwent another VA audiological examination in 
August 1998.  Pure tone thresholds, in decibels, were 
reported for the left ear as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
45
50
60
55
65

Average pure tone threshold was 58 decibels in the left ear 
and speech recognition ability was 96 percent.  This 
corresponds to Level II hearing loss.  Based on this 
examination, the point of intersection on Table VII for Level 
XI and Level II hearing loss, again requires assignment of a 
10 percent rating under Diagnostic Code 6100.

Finally, the veteran underwent a VA audiological examination 
in August 2003.  Reported results for the left ear were as 
follows:



HERTZ




500
1000
2000
3000
4000
LEFT
35
45
55
55
70

Average pure tone threshold was 56 decibels and speech 
recognition ability was 86 percent in the left ear.  Based on 
this examination, the numeric designation for the left ear is 
II.  Again, the point of intersection on Table VII for Level 
XI and Level II requires assignment of a 10 percent rating 
under Diagnostic Code 6100.

The veteran submitted the report of private audiological 
examinations conducted in May 1998 and June 1999.  These 
documents, however do not appear to contain sufficient 
information for the application of VA's schedule for rating 
disabilities.   

In sum, the weight of the evidence establishes that the 
veteran unquestionably has hearing loss, it is simply not of 
a degree that VA may compensate in excess of a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



